

Exhibit 10.3
GENERAL CABLE CORPORATION
STOCK INCENTIVE PLAN
GLOBAL STOCK UNIT AGREEMENT FOR EXECUTIVES
GRANTED TO:     «Name»
DATE OF GRANT:    «Date»
GRANTED PURSUANT TO:     General Cable Corporation Stock Incentive Plan
NUMBER OF UNITS:     «Units»
VESTING SCHEDULE:     See below
1.    Agreement. This Stock Unit Agreement for Executives (the “Agreement”) is
made and entered into as of (the “Date of Grant”) between General Cable
Corporation, a Delaware corporation (the “Company”), and «Name», as a
participant (the “Participant”) in the General Cable Corporation Stock Incentive
Plan (the “Plan”), a copy of which is enclosed herewith. Capitalized terms not
defined herein shall have the meanings ascribed thereto in the Plan.
2.    Grant. The Participant is granted «Units» restricted stock units with
respect to the Common Stock of the Company (the “Stock Units”). The Stock Units
are granted as provided for under the Plan and are subject to the terms and
conditions set forth in the Plan and this Agreement. This grant of Stock Units
shall vest according to the vesting conditions set forth in Paragraphs 3 and 4
or as provided in Paragraphs 9 and 10, as applicable.
3.    Vesting.
(a)    The Stock Units shall be promptly recorded on the books of the Company as
Stock Unit awards. When and if the vesting requirements, as set forth below, are
satisfied, the Participant shall be entitled to receive one share of Common
Stock for each vested Stock Unit granted hereunder, except as otherwise provided
in Paragraph 10(b) below. Each vested Stock Unit shall be settled within 90 days
following the vesting date, but no later than March 15 of the calendar year
following the calendar year in which the Stock Unit vested. Prior to the vesting
and settlement of the Stock Units, the Participant shall have no rights as a
stockholder with respect to the shares of Common Stock underlying the Stock
Units.
(b)    Except as provided in Paragraphs 9 and 10, the vesting of the Stock Units
is contingent upon (i) the Company’s achievement of the performance targets for
Earnings Before Interest, Taxes, Depreciation, and Amortization (“EBITDA”) for
the one (1) year performance periods commencing on January 1, 201X (the “201X
Performance Period”), January 1, 201Y (the “201Y Performance Period”), and
January 1, 201Z (the “201Z Performance Period”), as described below, and (ii)
the Participant’s continued employment with the Company and the Subsidiaries
through the end of the applicable Performance Period.
4.    Performance Targets. Provided the Participant has remained in the
continuous employment of the Company and the Subsidiaries through the end of the
applicable Performance Period, the Stock Units shall become vested on the last
day of the applicable Performance Period as follows:
5.    Adjustment. If under Section 12 of the Plan, the Participant shall be
entitled to new, additional or different Stock Units, such new, additional or
different Stock Units shall be subject to the vesting and other restrictions as
provided in this Agreement.



--------------------------------------------------------------------------------



6.    Rights as Shareholder. The Stock Units shall be subject to the vesting
requirements and other restrictions as provided in this Agreement. Upon the
delivery of shares of Common Stock under this Agreement after vesting, the
Participant shall have all the rights of a shareholder with respect to such
shares of Common Stock, including, but not limited to, the right to vote such
shares of Common Stock and to receive all dividends and other distributions paid
with respect to them, and all such shares of Common Stock shall be evidenced by
one or more certificates.
7.    Dividend Equivalent Rights. The Stock Units shall include corresponding
Dividend Equivalent Rights. The Dividend Equivalent Rights shall be subject to
the same vesting requirements and forfeiture provisions as the Stock Units, and
shall be settled in the form of a cash payment at the same time that the vested
Stock Units are settled as provided in Paragraph 3 above.
8.    Non-Transferability. Stock Units may not be assigned, sold, exchanged,
transferred, pledged, hypothecated or otherwise disposed of except by will or
the laws of descent and distribution. Any attempt by the Participant to dispose
of any of the Stock Units in any such manner shall result in the immediate
forfeiture of the Stock Units.
9.    Termination of Employment.
(a)    In the event of the termination of the Participant’s employment prior to
the Last Vesting Date, the Participant shall forfeit any unvested Stock Units
and shall not have any right to payment in respect thereof, unless otherwise
provided in this Paragraph 9 or Paragraph 10 below.
(b)    If the Participant’s employment terminates on account of Retirement (as
defined below) on or after the first anniversary of the Date of Grant and prior
to the Last Vesting Date, a pro rata portion of the Participant’s unvested Stock
Units attributable to each Performance Period will vest to the extent the EBITDA
target is met for a Performance Period (as certified by the Compensation
Committee pursuant to Paragraph 4 above), as described in this Paragraph 9(b).
The pro-rata portion of the unvested Stock Units shall be determined for the
Performance Period in which the Participant’s termination date occurs and each
subsequent Performance Period, and shall be calculated by multiplying the
unvested Stock Units that would otherwise vest at the end of such Performance
Period pursuant to Paragraph 4 above by a fraction, the numerator of which is
the number of the Participant’s completed months of continuous service with the
Company or a Subsidiary during the 201X, 201Y and 201Z Performance Periods and
the denominator of which is the number of months in the Performance Period for
which the calculation is being performed plus the number of months in all prior
Performance Periods (if applicable). If the Participant’s employment terminates
on account of Retirement within one year following the Date of Grant, the Stock
Units shall immediately be forfeited and the Participant shall not have any
right to payment in respect thereof, except as otherwise provided in Paragraph
10(d) below. For purposes of this Agreement, “Retirement” shall mean termination
of employment (other than for Cause, as defined in the Plan) after the
Participant has attained age 62 and has completed ten years of service with the
Company and its Subsidiaries.
(c)    If the Participant’s employment terminates prior to the Last Vesting Date
on account of the Participant’s death or Disability (as defined below), any
unvested Stock Units will vest as of the date of the Participant’s death or
Disability. For purposes of this Agreement, “Disability” shall mean the
Participant is, by reason of a mental or physical impairment, eligible to
receive long-term disability benefits under the applicable long-term disability
plan of the Company.
(d)    If the Participant’s employment is terminated for Cause, whether before
or after the Last Vesting Date, the Stock Units shall immediately be forfeited
and the Participant shall not have any right to payment in respect thereof.

2

--------------------------------------------------------------------------------



(e)    Any Stock Units that vest upon termination of employment pursuant to this
Paragraph 9 shall be settled in accordance with Paragraph 3 above. Any Stock
Units that do not vest upon termination of employment shall be forfeited and the
Participant shall not have any right to payment in respect thereof.
10.    Change in Control.
(a)    If a Change in Control occurs prior to the Last Vesting Date, the Stock
Units shall be governed by this Paragraph 10; provided that, the Committee may
take such other actions with respect to the Stock Units as it deems appropriate
pursuant to the Plan.
(b)    The Committee may determine that the unvested Stock Units shall be (i)
converted to and payable in units with respect to shares or other equity
interests of the acquiring company or its parent or (ii) payable in cash based
on the Fair Market Value of the Stock Units as of the date of the Change in
Control.
(c)    The Stock Units shall vest in accordance with the terms of Paragraph 4,
and shall be paid, to the extent vested, in accordance with Paragraph 3(a);
provided that the Committee (as constituted immediately prior to the Change in
Control) may equitably adjust such performance targets as the Committee
determines, in its sole discretion, is necessary or appropriate to reflect the
Change in Control transaction.
(d)    If the Participant terminates employment on account of Retirement upon or
after the Change in Control and prior to the Last Vesting Date, the Stock Units
shall vest on a pro rata basis as described in Paragraph 9(b), but without
regard to the requirement that the Participant's Retirement must occur on or
after the first anniversary of the Date of Grant. Any vested Stock Units shall
be paid in accordance with Paragraph 3(a).
(e)    If the Participant terminates employment on account of death or
Disability upon or after the Change in Control and prior to the Last Vesting
Date, any unvested Stock Units shall become fully vested upon such termination,
and shall be paid in accordance with Paragraph 3(a).
(f)    If the Participant’s employment is terminated by the Company without
Cause or the Participant terminates employment for Good Reason, upon or within
12 months following the Change in Control and prior to the Last Vesting Date,
any unvested Stock Units shall become fully vested upon such termination of
employment, without regard to whether the performance targets set forth in
Paragraph 4 have been achieved, and shall be paid in accordance with Paragraph
3(a).
11.    Deferral of Shares. Subject to Section 9(b) of the Plan and to the extent
the Participant is eligible for participation in the General Cable Corporation
Deferred Compensation Plan (the “DCP”), the Participant shall be entitled to
defer receipt of shares of Common Stock under the terms of an agreement
acceptable to the Company under the DCP and applicable law, including Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”). Further, the
Company reserves the right to cause deferral to be made so as to comply with
Section 162(m) of the Code.
12.    Tax and Social Insurance Withholding. Regardless of any action the
Company and/or the Subsidiary which employs the Participant (the “Employer”)
take with respect to any or all income tax (including U.S. federal, state and
local taxes and/or non-U.S. taxes), social insurance, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items legally due
by the Participant is and remains the Participant’s responsibility, and the
Company and the Employer: (a) make no representations or undertakings regarding
the treatment of any Tax-Related Items in connection with any aspect of the
Stock Units, including the grant of the Stock Units, the vesting of the Stock
Units, the subsequent sale of any shares of Common Stock acquired pursuant to
the Stock Units and the receipt of any dividends; and (b) do not commit to
structure the terms of the grant or any aspect of the Stock Units to reduce or
eliminate the Participant’s liability for Tax-Related Items.

3

--------------------------------------------------------------------------------



Prior to the delivery of the shares of Common Stock upon the vesting of the
Stock Units, if any taxing jurisdiction requires withholding of Tax-Related
Items, the Company may withhold a sufficient number of whole shares of Common
Stock otherwise issuable upon the vesting of the Stock Units that have an
aggregate Fair Market Value (as defined under the Plan) sufficient to pay the
minimum Tax-Related Items required to be withheld with respect to the shares of
Common Stock (as determined by the Company in its sole discretion). The cash
equivalent of the shares of Common Stock withheld will be used to settle the
obligation to withhold the Tax-Related Items. Alternatively, the Company and/or
the Employer may, in their discretion, withhold any amount necessary to pay the
Tax-Related Items from the Participant’s salary/wages, cash amounts payable
under this Agreement or other amounts payable to the Participant, with no
withholding in shares of Common Stock.
In the event the withholding requirements are not satisfied through the
withholding of shares of Common Stock or through the withholding from the
Participant’s salary/wages, cash amounts payable under this Agreement or other
amounts payable to the Participant, no shares of Common Stock will be issued
upon vesting of the Stock Units unless and until satisfactory arrangements (as
determined by the Committee) have been made by the Participant with respect to
the payment of any Tax-Related Items which the Company and/or the Employer
determine, in its sole discretion, must be withheld or collected with respect to
such Stock Units. If the Participant is subject to taxation in more than one
jurisdiction, the Participant acknowledges that the Company, the Employer or
another Subsidiary may be required to withhold or account for Tax-Related Items
in more than one jurisdiction. By accepting this grant of Stock Units, the
Participant expressly consents to the withholding of shares of Common Stock
and/or the withholding of amounts from the Participant’s salary/wages or other
amounts payable to the Participant as provided for hereunder. All other
Tax-Related Items related to the Stock Units and any shares of Common Stock
delivered in payment thereof are the Participant’s sole responsibility.
13.    Legend. If the Company, in its sole discretion, shall determine that it
is necessary, to comply with applicable securities laws, the certificate or
certificates representing any shares of Common Stock delivered to the
Participant under this Agreement shall bear an appropriate legend in form and
substance, as determined by the Company, giving notice of applicable
restrictions on transfer under or with respect to such laws.
14.    Stock Units Subject to Securities Law. The Participant covenants and
agrees with the Company that if, with respect to the Stock Units or any shares
of Common Stock delivered to the Participant pursuant to this Agreement, there
does not exist a Registration Statement on an appropriate form under the
Securities Act of 1933, as amended (the “Act”), which Registration Statement
shall have become effective and shall include a prospectus that is current with
respect to the Stock Units or shares of Common Stock subject to this Agreement,
(i) that he or she takes the Stock Units or such shares of Common Stock for his
or her own account and not with a view to the resale or distribution thereof,
(ii) that any subsequent offer for sale or sale of any such shares of Common
Stock shall be made either pursuant to (x) a Registration Statement on an
appropriate form under the Act, which Registration Statement shall have become
effective and shall be current with respect to the shares of Common Stock being
offered and sold, or (y) a specific exemption from the registration requirements
of the Act, but in claiming such exemption, the Participant shall, prior to any
offer for sale of such shares of Common Stock, obtain a favorable written
opinion from counsel for or approved by the Company as to the applicability of
such exemption and (iii) that the Participant agrees that the certificates
evidencing such shares of Common Stock shall bear a legend to the effect of the
foregoing.
15.    Stock Units Subject to Plan. This Agreement is subject to all terms,
conditions, limitations and restrictions contained in the Plan, which shall be
controlling in the event of any conflicting or inconsistent provisions, except
as permitted by the Plan. In the event, however, of any conflict between the
provisions of this Agreement or the Plan and the provisions of an employment or
change-in-control agreement between the Company and the Participant, the
provisions of the latter shall prevail, to the extent consistent with the Plan.

4

--------------------------------------------------------------------------------



16.    Clawback. The Stock Units granted in this Agreement and any underlying
shares of Common Stock or value received will be subject to all applicable
clawback or recoupment policies, share trading policies and other policies that
may be implemented by the Company’s Board of Directors from time to time. In
addition, in the event that the Participant engages in any activity, before or
after termination of employment or service, that would be grounds for
termination of the Participant’s employment for Cause, or if otherwise permitted
or required pursuant to any clawback or recoupment policy of the Company, the
Committee may in its discretion:
(a)    determine that the Participant shall immediately forfeit the outstanding
Stock Units (without regard to whether they have vested), and the outstanding
Stock Units shall immediately terminate, and
(b)    require the Participant to return to the Company any cash or shares of
Common Stock of the Company received in settlement of the Stock Units; provided
that, if the Participant has disposed of any shares of Common Stock received
upon settlement of the Stock Units, the Committee may require the Participant to
pay to the Company, in cash, the Fair Market Value of such shares of Common
Stock as of the date of disposition. The Committee shall exercise the right of
recoupment provided in this Paragraph 16(b) within 180 days after the
Committee’s discovery of the applicable activity or within any other period
permitted pursuant to any applicable clawback or recoupment policy.
For purposes of this Paragraph 16, the Participant expressly and explicitly
authorizes the Company to issue instructions, on behalf of the Participant, to
any brokerage firm and/or third party administrator engaged by the Company to
hold shares of Common Stock and other amounts acquired under the Plan to
re-convey, transfer or otherwise return such shares of Common Stock and/or other
amounts held on behalf of the Participant to the Company.
17.    EU Age Discrimination. For purposes of this Agreement, if the Participant
is a resident of and employed in a country that is a member of the European
Union, the grant of the Stock Units and this Agreement are intended to comply
with the age discrimination provisions of the EU Equal Treatment Framework
Directive, as implemented into local law (the “Age Discrimination Rules”). To
the extent a court or tribunal of competent jurisdiction determines that any
provision of the Agreement is invalid or unenforceable, in whole or in part,
under the Age Discrimination Rules, the Company, in its sole discretion, shall
have the power and authority to revise or strike such provision to the minimum
extent necessary to make it valid and enforceable to the full extent permitted
under local law.
18.    Forced Sale of Shares; Compliance with Laws; Repatriation.
Notwithstanding anything in the Agreement to the contrary, if required by
applicable law or foreign exchange rules or regulations, the Company may, in its
sole discretion, require the Participant to immediately sell any or all shares
of Common Stock issued upon settlement of the Stock Units (in which case, the
Company shall have the authority to issue sales instructions in relation to such
shares of Common Stock on the Participant’s behalf).
The Participant agrees, as a condition of the grant of the Stock Units, to
repatriate all payments attributable to the Stock Units and/or cash acquired
under the Plan (including, but not limited to, dividends and any proceeds
derived from the sale of the shares of Common Stock acquired pursuant to the
Stock Units) in accordance with all foreign exchange rules and regulations
applicable to the Participant. In addition, the Participant also agrees to take
any and all actions, and consents to any and all actions taken by the Company
and its Subsidiaries, as may be required to allow the Company and its
Subsidiaries to comply with all applicable laws, rules and regulations in the
Participant’s country of residence (and country of employment, if different).
Finally, the Participant agrees to take any and all actions as may be required
to comply with the Participant’s personal legal and tax obligations under all
applicable laws, rules and regulations in the Participant’s country of residence
(and country of employment, if different).

5

--------------------------------------------------------------------------------



19.    Code Section 409A. This Agreement is intended to comply with Section 409A
of the Code or an exemption, and payments may only be made under this Agreement
upon an event and in a manner permitted by Section 409A, to the extent
applicable. Notwithstanding anything in this Agreement to the contrary, if
required by Section 409A, if the Participant is considered a “specified
employee” for purposes of Section 409A and if any payment under this Agreement
is required to be delayed for a period of six months after separation from
service pursuant to Section 409A, such payment shall be delayed as required by
Section 409A, and the accumulated payment amounts shall be paid in a lump sum
payment within ten days after the end of the six-month period. If the
Participant dies during the postponement period prior to payment, the amounts
withheld on account of Section 409A shall be paid to the personal representative
of the Participant’s estate within 60 days after the date of the Participant’s
death. Any payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” under Section 409A.
In no event may the Participant, directly or indirectly, designate the calendar
year of a payment, except in accordance with Section 409A.
20.    No Right to Continued Employment. Nothing contained in the Plan or this
Agreement shall confer upon the Participant any right to continued employment
nor shall it interfere in any way with the right of the Employer to terminate
the employment of the Participant at any time.
21.    Discretionary Nature of Plan; No Vested Rights. The Participant
acknowledges and agrees that the Plan is discretionary in nature and may be
amended, suspended, or terminated by the Company, in its sole discretion, at any
time. The grant of the Stock Units under the Plan is a one-time benefit and does
not create any contractual or other right to receive a grant of Stock Units or
any other award under the Plan or other benefits in lieu thereof in the future.
Future grants, if any, will be at the sole discretion of the Company, including,
but not limited to, the form and timing of any grant, the number of shares of
Common Stock subject to the grant, and the vesting provisions. Any amendment,
suspension or termination of the Plan shall not constitute a change or
impairment of the terms and conditions of the Participant’s employment with the
Employer.
22.    Extraordinary Benefit. The value of the Stock Units and any other awards
granted under the Plan is an extraordinary item of compensation outside the
scope of the Participant’s employment (and the Participant’s employment
contract, if any). Any grant under the Plan, including the grant of the Stock
Units, is not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension, or retirement benefits or similar
payments.
23.    Consent to Collection, Use, Processing, and Transfer of Data. Pursuant to
applicable personal data protection laws, the Company and the Employer hereby
notify the Participant of the following in relation to the Participant’s
personal data and the collection, use, processing and transfer of such data in
relation to the Company’s grant of the Stock Units and the Participant’s
participation in the Plan. The collection, use, processing and transfer of the
Participant’s personal data is necessary for the Company’s administration of the
Plan and the Participant’s participation in the Plan. The Participant’s denial
and/or objection to the collection, use, processing and transfer of personal
data may affect the Participant’s participation in the Plan. As such, the
Participant voluntarily acknowledges and consents (where required under
applicable law) to the collection, use, processing and transfer of personal data
as described herein.
The Company and the Employer hold certain personal information about the
Participant, including name, home address and telephone number, date of birth,
social security number or other employee identification number, salary,
nationality, job title, any shares of Common Stock or directorships held in the
Company, details of all Stock Units, or any other entitlement to shares of
Common Stock awarded, canceled, purchased, vested, unvested or outstanding in
the Participant’s favor, for the purpose of managing and administering the Plan
(“Data”). The Data may be provided by the Participant or collected, where
lawful, from third parties, and the Company and the Employer each will process
the Data for the exclusive purpose of implementing, administering and managing

6

--------------------------------------------------------------------------------



the Participant’s participation in the Plan. The Data processing will take place
through electronic and non-electronic means according to logic and procedures
strictly correlated to the purposes for which the Data is collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in the Participant’s country of residence (and country of
employment, if different). Data processing operations will be performed
minimizing the use of personal and identification data when such operations are
unnecessary for the processing purposes sought. Data will be accessible within
the Company’s organization only by those persons requiring access for purposes
of the implementation, administration and operation of the Plan and for the
Participant’s participation in the Plan.
The Company and the Employer each will transfer Data internally as necessary for
the purpose of implementation, administration and management of the
Participant’s participation in the Plan, and the Company and the Employer each
may further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. These recipients may
be located in the European Economic Area, or elsewhere throughout the world,
such as the United States. The Participant hereby authorizes (where required
under applicable law) them to receive, possess, use, retain and transfer the
Data, in electronic or other form, for purposes of implementing, administering
and managing the Participant’s participation in the Plan, including any
requisite transfer of such Data as may be required for the administration of the
Plan and/or the subsequent holding of shares of Common Stock on the
Participant’s behalf by a broker or other third party with whom the Participant
may elect to deposit any shares of Common Stock acquired pursuant to the Plan.
The Participant may, at any time, exercise his or her rights provided under
applicable personal data protection laws, which may include the right to (a)
obtain confirmation as to the existence of the Data, (b) verify the content,
origin and accuracy of the Data, (c) request the integration, update, amendment,
deletion, or blockage (for breach of applicable laws) of the Data, and (d)
oppose, for legal reasons, the collection, processing or transfer of the Data
which is not necessary or required for the implementation, administration and/or
operation of the Plan and the Participant’s participation in the Plan. The
Participant may seek to exercise these rights by contacting the Employer’s local
Human Resources Manager or the Company’s Human Resources Department.
24.    Private Placement. The grant of the Stock Units is not intended to be a
public offering of securities in the Participant’s country of residence (and
country of employment, if different). The Company has not submitted any
registration statement, prospectus or other filing with the local securities
authorities (unless otherwise required under U.S. or local law) and the grant of
the Stock Units is not subject to the supervision of the local securities
authorities (unless otherwise required under U.S. or local law).
25.    Electronic Delivery of Documents. The Company may, in its sole
discretion, decide to deliver any documents related to the Stock Units or other
awards granted to the Participant under the Plan by electronic means. The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.
26.    English Language. The Participant acknowledges and agrees that it is the
Participant’s express intent that this Agreement, the Plan and all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to the Stock Units, be drawn up in English. If the Participant has
received this Agreement, the Plan or any other documents related to the Stock
Units translated into a language other than English, and if the meaning of the
translated version is different than the English version, the English version
shall control.
27.    Addendum. Notwithstanding any provisions herein to the contrary, the
Stock Units shall be subject to any special terms and conditions for the
Participant’s country of residence (and country of employment, if different), as
may be set forth in an addendum to this Agreement (the “Addendum”). Further, if
the Participant transfers the Participant’s residence and/or employment to
another country, the special terms and conditions reflected in the Addendum, if
any, for such country will apply to the Participant to the extent the Company

7

--------------------------------------------------------------------------------



determines, in its sole discretion, that the application of such terms and
conditions is necessary or advisable in order to comply with local laws, rules
and regulations or to facilitate the operation and administration of the Stock
Units and the Plan (or the Company may establish alternative terms and
conditions as may be necessary or advisable to accommodate the Participant’s
transfer). In all circumstances, any applicable Addendum shall constitute part
of this Agreement.
28.    Additional Requirements. The Company reserves the right to impose other
requirements on the Stock Units, any shares of Common Stock acquired pursuant to
the Stock Units and the Participant’s participation in the Plan to the extent
the Company determines, in its sole discretion, that such other requirements are
necessary or advisable in order to comply with local laws, rules and regulations
or to facilitate the operation and administration of the Stock Units and the
Plan. Such requirements may include (but are not limited to) requiring the
Participant to sign any agreements or undertakings that may be necessary to
accomplish the foregoing.
29.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties’ respective heirs, legal representatives successors and
assigns.
30.    Governing Law/Severability. All questions concerning the construction,
validity and interpretation of the Stock Units and the Plan shall be governed
and construed according to the laws of the Commonwealth of Kentucky, without
regard to the application of the conflicts of laws provisions thereof. Any
disputes regarding the Stock Units or the Plan shall be brought only in the
state or federal courts of the Commonwealth of Kentucky. In the event that any
provision of this Agreement shall be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.
31.    Entire Agreement. This Agreement is the entire agreement between the
parties hereto, and all prior oral and written representations are merged into
this Agreement. The headings in this Agreement are inserted for convenience and
identification only and are not intended to describe, interpret, define or limit
the scope, extent, or intent of this Agreement or any provision hereof.
32.    By accepting the grant of the Stock Units, the Participant acknowledges
that the Participant has read this Agreement and the Plan, and specifically
accepts and agrees to the provisions therein.

8

--------------------------------------------------------------------------------



GENERAL CABLE CORPORATION
STOCK INCENTIVE PLAN
ADDENDUM TO GLOBAL RESTRICTED STOCK UNIT AGREEMENT
In addition to the terms of the Plan and the Agreement, the Stock Units are
subject to the following additional terms and conditions (the “Addendum”). All
capitalized terms as contained in this Addendum shall have the same meaning as
set forth in the Plan and the Agreement. Pursuant to Paragraph 27 of the
Agreement, if the Participant transfers residency and/or employment to another
country reflected in the Addendum at the time of transfer, the special terms and
conditions for such country will apply to the Participant to the extent the
Company determines, in its sole discretion, that the application of such terms
and conditions is necessary or advisable in order to comply with local laws,
rules and regulations or to facilitate the operation and administration of the
Stock Units and the Plan (or the Company may establish alternative terms and
conditions as may be necessary or advisable to accommodate the Participant’s
transfer).
SPAIN
1.    Acknowledgement of Discretionary Nature of the Plan; No Vested Rights. In
accepting the Stock Units, the Participant acknowledges and consents to
participation in the Plan and has received a copy of the Plan. The Participant
understands that the Company has unilaterally, gratuitously and in its sole
discretion granted Stock Units under the Plan to individuals who may be
employees of the Company or its Subsidiaries throughout the world. The decision
is a limited decision that is entered into upon the express assumption and
condition that any grant will not economically or otherwise bind the Company or
any of its Subsidiaries on an ongoing basis. Consequently, the Participant
understands that the Stock Units are granted on the assumption and condition
that the Stock Units and the shares of Common Stock acquired upon vesting of the
Stock Units shall not become a part of any employment contract (either with the
Company or any of its Subsidiaries) and shall not be considered a mandatory
benefit, salary for any purposes (including severance compensation) or any other
right whatsoever. In addition, the Participant understands that this grant would
not be made to the Participant but for the assumptions and conditions referenced
above. Thus, the Participant acknowledges and freely accepts that should any or
all of the assumptions be mistaken or should any of the conditions not be met
for any reason, the Stock Units shall be null and void.
The Participant understands and agrees that, as a condition of the grant of the
Stock Units, any unvested Stock Units as of the date the Participant ceases
active employment will be forfeited without entitlement to the underlying shares
of Common Stock or to any amount of indemnification in the event of the
termination of employment by reason of, but not limited to, (i) material
modification of the terms of employment under Article 41 of the Workers’ Statute
or (ii) relocation under Article 40 of the Workers’ Statute. The Participant
acknowledges that the Participant has read and specifically accepts the
conditions referred to in the Agreement regarding the impact of a termination of
employment on the Participant’s Stock Units.

9